      Case 3:19-cv-05711-EMC Document 30 Filed 12/12/19 Page 1 of 2



 1   GREENSPOON MARDER LLP
     BETH-ANN KRIMSKY (pro hac vice admission)
 2   beth-ann.krimsky@gmlaw.com
     LAWREN A. ZANN (pro hac vice admission)
 3   lawren.zann@gmlaw.com
     200 East Broward Blvd., Suite 1800
 4   Fort Lauderdale, FL 33301
     Telephone: 954.527.2427
 5   Facsimile: 954.333.4027
 6   NOSSAMAN LLP
     JAMES H. VORHIS (SBN 245034)
 7   jvorhis@nossaman.com
     50 California Street, 34th Floor
 8   San Francisco, CA 94111
     Telephone:     415.398.3600
 9   Facsimile:     415.398.2438
10   Attorneys for Defendant TOTAL MERCHANT SERVICES, INC.
11                               UNITED STATES DISTRICT COURT
12                              NORTHERN DISTRICT OF CALIFORNIA
13   ABANTE ROOTER AND PLUMBING, INC, a Case No: 3:19-cv-05711-EMC
     California corporation, individually and on
14   behalf of all others similarly situated,    MOTION FOR TELEPHONIC
                                                 APPEARANCE AT CASE
15                   Plaintiff,                  MANAGEMENT CONFERENCE
16          vs.                                 Date:       January 2, 2020
                                                Time:       9:30 a.m.
17   TOTAL MERCHANT SERVICES, LLC., a           Location:   Courtroom 5, 17th Floor
     Delaware limited liability company,
18                                              Date Action Filed: September 11, 2019
                   Defendant.
19

20

21

22

23

24

25

26

27

28
                                                                     Case No. 3:19-cv-05711-EMC
              MOTION FOR TELEPHONIC APPEARANCE AT CASE MANAGEMENT CONFERENCE
     57268574.v1
      Case 3:19-cv-05711-EMC Document 30 Filed 12/12/19 Page 2 of 2



 1   TO THE CLERK, PLAINTFF, AND ITS ATTORNEYS OF RECORD:
 2            PLEASE TAKE NOTICE that the following attorneys request to appear by telephone

 3   on behalf of Defendant TOTAL MERCHANT SERVICES, LLC (“Defendant”) at the Case

 4   Management Conference currently set for January 2, 2020, at 9:30 a.m. before the Honorable

 5   Edward M. Chen:

 6                           BETH-ANN E. KRIMSKY (admitted pro hac vice)
                                    beth-ann.krimsky@gmlaw.com
 7                             LAWREN A. ZANN (admitted pro hac vice)
                                       lawren.zann@gmlaw.com
 8                                     Greenspoon Marder, LLP
                                  200 East Broward Blvd., Suite 1800
 9                                    Fort Lauderdale, FL 33301
                                    Telephone:    (954) 527-2427
10                                  Facsimile:    (954) 333-4027
11            As Ms. Krimsky and Mr. Zann reside in Florida and with no other hearing in this

12   geographic area for which they are required to appear, Ms. Krimsky and Mr. Zann would face

13   undue hardship, both in terms of time and costs, if they were required to travel from Florida, to

14   attend the Case Management Conference. Local counsel, James H. Vorhis of Nossaman LLP,

15   will attend this Case Management Conference in person. Accordingly, Defendant respectfully

16   requests leave for its counsel, Beth-Ann E. Krimsky and Lawren Zann, to appear telephonically

17   at the Case Management Conference currently set for January 2, 2020, at 9:30 a.m.

18
19    Date:     December 12, 2019                       NOSSAMAN LLP
                                                        JAMES H. VORHIS
20

21                                                      By: /s/ James H. Vorhis
                                                               James H. Vorhis
22
                                                        Attorneys for Defendant TOTAL
23                                                      MERCHANT SERVICES, INC.
24

25

26

27

28
                                             -1-                 Case No. 3:19-cv-05711-EMC
               MOTION FOR TELEPHONIC APPEARANCE AT CASE MANAGEMENT CONFERENCE
     57268574.v1
